MANDATE

THE STATE OF TEXAS

TO THE 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 17, 2014, the cause upon appeal to
revise or reverse your judgment between

Christopher Casals and Eric Jones, Appellant

V.

City of San Antonio, Mayor Julian Castro, in his official capacity, and Fire Chief Charles N. Hood, Appellee

No. 04-14-00573-CV and Tr. Ct. No. 2010-CI-18854

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the Joint Motion to
Dismiss Appeals is GRANTED, and this appeal and cross-appeal are
DISMISSED. Costs of appeal are taxed against the parties who incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 17, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00573-CV

                               Christopher Casals and Eric Jones

                                                      v.

  City of San Antonio, Mayor Julian Castro, in his official capacity, and Fire Chief Charles N.
                                             Hood

         (NO. 2010-CI-18854 IN 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $10.00    E-PAID        FLOYD CONTRERAS
MOTION FEE                         $10.00    E-PAID        FLOYD CONTRERAS
MOTION FEE                         $10.00    E-PAID        JACQUELINE M STROH
REPORTER'S RECORD                   $0.00    PAID
REPORTER'S RECORD                 $210.00    PAID          N/A
INDIGENT                           $25.00    PAID          JACQUELINE M. STROH
SUPREME COURT CHAPTER 51
FEE                                 $50.00   PAID          JACQUELINE M. STROH
STATEWIDE EFILING FEE               $20.00   PAID          JACQUELINE M. STROH
FILING                            $100.00    PAID          JACQUELINE M. STROH
REPORTER'S RECORD                $1,560.00   PAID          RON PRINCE - PLAINTIFFS
FILING                            $100.00    E-PAID        RONALD PRINCE
INDIGENT                            $25.00   E-PAID        RONALD PRINCE
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        RONALD PRINCE
STATEWIDE EFILING FEE              $20.00    E-PAID        RONALD PRINCE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 17, 2015.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 53853